Exhibit 10.3

 

CATHAY GENERAL BANCORP
2005 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated ________, 20___
(the “Grant Date”), between Cathay General Bancorp, a Delaware corporation
(“Company”), and ____________ (the “Employee”), is entered into as follows:

 

WITNESSETH:

 

WHEREAS, the Company established the 2005 Incentive Plan, as Amended and
Restated effective May 18, 2015 (the “Plan”); and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company or
its delegates has determined that the Employee shall be granted restricted stock
units representing hypothetical Shares (“Restricted Stock Units”), with each
Restricted Stock Unit representing one Share, subject to the restrictions stated
below and in accordance with the terms and conditions of the Plan. Capitalized
terms used but not defined in this Agreement have the meanings assigned to them
in the Plan.

 

THEREFORE, the parties agree as follows:

 

1.       Grant of Restricted Stock Units. Subject to the terms and conditions of
this Agreement and of the Plan, the Company hereby grants to the Employee
Restricted Stock Units covering _______ Shares, which is the number of full
Shares having an equivalent value as of the Grant Date of $___________ based on
the closing price of a Share on _________, 20___ ($______).

 

2.        Vesting. The interest of the Employee in the Restricted Stock Units
shall immediately vest on the Grant Date.

 

3.        Distribution of Benefit.

 

(a)     Except as provided in (b) below, the Employee shall be entitled to
receive a number of Shares equal to the number of Restricted Stock Units on the
first anniversary of the Grant Date, provided, however, that if the NASDAQ stock
market is not open for trading on such date, then the interest of the Employee
in the Restricted Stock Units shall be distributed on the first date thereafter
that the NASDAQ stock market is open for trading.

 

(b)     If the Employee dies prior to the first anniversary of the Grant Date,
his or her beneficiary shall be entitled to receive a number of Shares equal to
the number of Restricted Stock Units on the date of the Employee’s death,
provided, however, that if the NASDAQ stock market is not open for trading on
such date, then the interest of the Employee in the Restricted Stock Units shall
be distributed on the first date thereafter that the NASDAQ stock market is open
for trading.

 

(c)     In no event will the Shares be distributed later than the 15th day of
the second month of the year following the year of the Grant Date.

 

 

--------------------------------------------------------------------------------

 

 

4.        Restrictions.

 

(a)     Except as otherwise provided for in this Agreement, the Restricted Stock
Units or rights granted hereunder may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner until the Shares are
issued under Section 3.

 

(b)     The Employee shall be required to return to the Company the Restricted
Stock Units or, where applicable, the fair market value of the Shares as of the
date they became transferable (without reduction for any Shares applied to
satisfy tax withholding or other obligations in respect of such Shares), to the
extent the Company determines that they were granted or issued based on
materially inaccurate financial statements, including, but not limited to,
statements of earnings, revenues, gains or other performance metric criteria
that are later found to be materially inaccurate, notwithstanding any vesting
schedule herein.

 

5.        No Stockholder Rights. Restricted Stock Units represent hypothetical
Shares. Until the Shares are issued, the Employee shall not be entitled to any
of the rights or benefits generally accorded to stockholders. In particular, the
Employee shall not be entitled to accrue or receive any dividends.

 

6.        Taxes.

 

(a)     The Employee shall be liable for any and all taxes, including
withholding taxes, arising out of this grant or the vesting of Restricted Stock
Units hereunder. In the event that the Company or the Employer (as defined
below) is required to withhold taxes as a result of the grant or vesting of
Restricted Stock Units, or subsequent sale of Shares acquired pursuant to such
Restricted Stock Units, the Employee shall surrender a sufficient number of
whole Shares or make a cash payment as necessary to cover all applicable
required withholding taxes and required social insurance contributions, unless
alternative procedures for such payment are established by the Company. Without
any obligation to do so, the Company, in its sole and absolute discretion, may
withhold from the Shares otherwise issuable, a number of Shares (rounded down to
the nearest whole Share) sufficient to cover the applicable required withholding
taxes. The Shares will be valued for this purpose at the closing price on the
issuance date. The Employee will receive a cash refund for any fraction of a
surrendered Share not necessary for required withholding taxes and required
social insurance contributions. To the extent that any surrender of Shares or
payment of cash or alternative procedure for such payment is insufficient, the
Employee authorizes the Company, its Affiliates, and Subsidiaries, which are
qualified to deduct tax at source, to deduct all applicable required withholding
taxes and social insurance contributions from the Employee's compensation to the
extent permitted by Applicable Laws. The Employee agrees to pay any amounts that
cannot be satisfied from wages or other cash compensation, to the extent
permitted by Applicable Laws.

 

2

--------------------------------------------------------------------------------

 

 

(b)     Regardless of any action the Company or the Employee’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the Employee acknowledges and agrees that the ultimate liability for
all Tax-Related Items legally due by him or her is and remains the Employee's
responsibility and that the Company and or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this grant of Restricted Stock Units,
including the vesting of Restricted Stock Units, subsequent issuance of Shares
or withholding of Shares and/or payment of cash related to such Restricted Stock
Units or the subsequent sale of any Shares acquired pursuant to such Restricted
Stock Units; and (ii) do not commit to structure the terms or any aspect of this
grant of Restricted Stock Units to reduce or eliminate the Employee's liability
for Tax-Related Items. Prior to the vesting of the Restricted Stock Units, the
Employee shall pay the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold as a result of the
Employee's participation in the Plan or the Employee's receipt of Restricted
Stock Units that cannot be satisfied by the means previously described. The
Company may refuse to deliver the benefit described in Section 3 if the Employee
fails to comply with the Employee’s obligations in connection with the
Tax-Related Items.

 

(c)     Shares issued under this Agreement are intended to be exempt from
Section 409A of the Internal Revenue Code (“Section 409A”). This Agreement shall
be interpreted, administered, and to the extent necessary, amended as the
Company deems reasonably necessary to comply with Section 409A. In no event,
however, shall the Company be liable for any damages suffered by, or tax,
interest, or penalties that may be imposed upon, the Employee relating to
Section 409A.

 

7.       Data Privacy Consent. The Employee hereby explicitly and unambiguously
consents to the collection, use, and transfer, in electronic or other form, of
the Employee's personal data as described in this document by and among, as
applicable, the Employer, and the Company and its Subsidiaries and Affiliates
for the exclusive purpose of implementing, administering, and managing the
Employee's participation in the Plan. The Employee understands that the Company,
its Affiliates, its Subsidiaries and the Employer hold certain personal
information about the Employee, including, but not limited to, name, home
address, and telephone number, date of birth, social security or insurance
number or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Options or any other
entitlement to Shares awarded, canceled, purchased, exercised, vested, unvested
or outstanding in the Employee's favor for the purpose of implementing, managing
and administering the Plan (“Data”). The Employee understands that the Data may
be transferred to any third parties assisting in the implementation,
administration, and management of the Plan, that these recipients may be located
in the Employee's country or elsewhere and that the recipient country may have
different data privacy laws and protections than the Employee's country. The
Employee understands that the Employee may request a list with the names and
addresses of any potential recipients of the Data by contacting Cathay Bank
Director of Human Resources. The Employee authorizes the recipients to receive,
possess, use, retain, and transfer the Data, in electronic or other form, for
the purposes of implementing, administering, and managing the Employee's
participation in the Plan, including any requisite transfer of such Data, as may
be required, to a broker or other third party with whom the Employee may elect
to deposit any Shares acquired under the Plan. The Employee understands that
Data will be held only as long as is necessary to implement, administer, and
manage participation in the Plan. The Employee understands that he or she may,
at any time, view Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting the
Cathay Bank Director of Human Resources in writing. The Employee understands
that refusing or withdrawing consent may affect the Employee's ability to
participate in the Plan. For more information on the consequences of refusing to
consent or withdrawing consent, the Employee understands that Employee may
contact the Cathay Bank Director of Human Resources.

 

3

--------------------------------------------------------------------------------

 

 

8.       Plan Information. The Employee acknowledges that the Employee has
received copies of the Plan and the Plan prospectus from the Company and agrees
to receive stockholder information, including copies of any annual report, proxy
statement and periodic report, from the Company's website at:
www.cathaygeneralbancorp.com. The Employee acknowledges that copies of the Plan,
Plan prospectus, Plan information and stockholder information are available upon
written or telephonic request to the Cathay Bank Director of Human Resources.

 

9.         Acknowledgment and Waiver. By accepting this grant of Restricted
Stock Units, the Employee acknowledges and agrees that:

 

(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time pursuant to the terms of the Plan, including without limitation to
the extent the Company reasonably deems it required by any Applicable Laws,
which include for purposes of this Agreement, without limitation, any rule,
regulation, order, directive, or interpretive guidance from a governmental
agency or authority;

 

(b)     this Agreement, including without limitation, the terms of this grant of
Restricted Stock Units, may be modified, amended, suspended, or terminated by
the Company at any time, in its sole discretion, to the extent the Company
reasonably deems it required by any Applicable Laws, which include for purposes
of this Agreement, without limitation, any rule, regulation, order, directive,
or interpretive guidance from a governmental agency or authority;

 

(c)     the grant of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Shares or
Restricted Stock Units, or benefits in lieu of Shares or Restricted Stock Units,
even if Shares or Restricted Stock Units have been granted repeatedly in the
past;

 

(d)     the Employee's participation in the Plan shall not create a right to
further employment with the Employer, shall not create an employment agreement
between the Employee and the Employer and shall not interfere with the ability
of the Employer to terminate the Employee's employment relationship at any time
with or without cause and it is expressly agreed and understood that employment
is terminable at the will of either party, insofar as permitted by Applicable
Laws, which include for purposes of this Agreement, without limitation, any
rule, regulation, order, directive, or interpretive guidance from a governmental
agency or authority;

 

(e)     Restricted Stock Units and resulting benefits are an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and is outside the scope of the
Employee's employment contract, if any; and restricted stock units, restricted
stock unit grants, and resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits, or
similar payments insofar as permitted by Applicable Laws;

 

4

--------------------------------------------------------------------------------

 

 

(f)     in consideration of this grant of Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of this
grant of Restricted Stock Units or diminution in value of this grant of
Restricted Stock Units resulting from Termination of Employment by the Company
or the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) or from modification, amendment, suspension, or termination of the
Plan or this Agreement pursuant to Section 15 of the Plan or Section 9(a) or
9(b) of this Agreement, and the Employee irrevocably releases the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting the terms of this Agreement, the Employee shall be
deemed irrevocably to have waived any entitlement to pursue such claim; and

 

(g)     notwithstanding any terms or conditions of the Plan to the contrary, in
the event of Termination of Employment (whether or not in breach of local labor
laws), the Employee's right to receive benefits under the Plan and this
Agreement, if any, will terminate effective as of the date that the Employee is
no longer actively employed and will not be extended by any notice period
mandated under any Applicable Laws (e.g., active employment would not include a
period of "garden leave" or similar period pursuant to local law). In the event
of Employee’s Termination of Employment due to death or disability, as defined
in the Plan, the Employee's right to receive benefits under this Agreement after
such termination, if any, will be determined as of the Employee’s last day
worked.

 

10.      Miscellaneous.

 

(a)     The Company shall not be required to treat as the owner of Restricted
Stock Units, and associated benefits hereunder, any transferee to whom such
Restricted Stock Units or benefits shall have been so transferred in violation
of this Agreement.

 

(b)     The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement
or as required by Applicable Laws, which include for purposes of this Agreement,
without limitation, any rule, regulation, order, directive, or interpretive
guidance from a governmental agency or authority.

 

(c)     Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Employee at his or her
address then on file with the Company.

 

5

--------------------------------------------------------------------------------

 

 

(d)     The Plan is incorporated herein by reference. The Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Employer and the Employee with respect to the
subject matter hereof, and may not be modified adversely to the Employee's
interest except by means of a writing signed by the Company and the Employee or
to the extent reasonably necessary to comply with any Applicable Laws, which
include for purposes of this Agreement, without limitation, any rule,
regulation, order, directive, or interpretive guidance from a governmental
agency or authority. This Agreement is governed by the laws of the state of
Delaware to the extent not governed by applicable federal law. In the event of
any conflict between the terms and provisions of the Plan and this Agreement,
the Plan terms and provisions shall govern. Certain other important terms
governing this contract are contained in the Plan.

 

(e)     If the Employee has received this or any other document related to the
Plan translated into a language other than English and if the translated version
is different than the English version, the English version will control.

 

(f)     If the Employee is employed overseas and is not a resident of the United
States, the Employee is advised to consider the following: This offer of
Restricted Stock Units and the shares covered by Restricted Stock Units is not a
public offer of securities and is available only to Employees participating in
the Plan. The contents of this Agreement and the Plan have not been reviewed by
any regulatory authority. The Employee is advised to exercise caution in regard
to this offer. If the Employee is in any doubt as to the contents of this
Agreement and the Plan, the Employee should obtain independent professional
advice.

 

(g)     The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 

 

 

CATHAY GENERAL BANCORP

 

Accepted by Employee:

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

RETAIN A COPY OF THIS AGREEMENT FOR YOUR RECORDS

 

 

6